Case 20-20875-CMB        Doc 18    Filed 10/02/20 Entered 10/02/20 12:33:29        Desc Main
                                  Document     Page 1 of 11




                  IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE WESTERN DISTRICT OF PENNSYLVANIA
  ****************************************************************************
                                      )
   IN RE:                             )         Bktcy. 20-20875-CMB
                                      )
   NASH BUILDING COMPANY,             )         Chapter 7
                                      )
          DEBTOR                      )
  ****************************************************************************
                                      )
   ROBERT H. WYCHE,                   )         Doc. # ____
                                      )
          Movant,                     )         Related Doc. #
                                      )
          v.                          )         Hearing Date: 10/29/20
                                      )
   NASH BUILDING COMPANY;             )         Hearing Time: 1:30 PM
   MONROE NASH; TERRA                 )
   INVESTMENTS, LLC; and ROBERT       )
   SHEARER, CHAPTER 7 TRUSTEE,        )
                                      )
          Respondent(s).              )
  ****************************************************************************
                             MOTION TO COMPEL

        COMES NOW Robert H. Wyche, by and through its undersigned counsel, and does file

 the within Motion, upon a cause whereof the following is a statement, to wit:

 I.     THE PARTIES

        1.      Debtor/Respondent, Nash Building Company (“Debtor”) commenced the above-

 captioned case by filing a voluntary petition for relief under Chapter 7 of the United States

 Bankruptcy Code, 11 U.S.C. § 101 et seq., on March 6, 2020 (“Petition Date”). Debtor has an

 address of 10 Chadwick Street, Sewickley, PA 15143, with notice to counsel, Ryan J. Cooney,

 Esquire, Robert O Lampl Law Office, Benedum Trees Building, 223 Fourth Avenue, 4th Floor,

 Pittsburgh, PA 15222.
Case 20-20875-CMB        Doc 18    Filed 10/02/20 Entered 10/02/20 12:33:29            Desc Main
                                  Document     Page 2 of 11




        2.      Respondent, Monroe Nash (“Mr. Nash”), is an adult individual having an

 address of 301 Kenney Drive, Sewickley, PA 15143, with notice to counsel, Ryan J. Cooney,

 Esquire, Robert O Lampl Law Office, Benedum Trees Building, 223 Fourth Avenue, 4th Floor,

 Pittsburgh, PA 15222.

        3.      Respondent, Terra Investments, LLC (“Terra”), is a Pennsylvania limited

 liability company having an address of 10 Chadwick Street, Sewickley, PA 15143, with notice

 to counsel, Ryan J. Cooney, Esquire, Robert O Lampl Law Office, Benedum Trees Building,

 223 Fourth Avenue, 4th Floor, Pittsburgh, PA 15222.

        4.      Respondent, Robert Shearer (“Trustee”), is the Trustee in this case pursuant to

 11 U.S.C. § 702(d) and has an address of 5703 Brewster Lane, Erie, PA 16505.

        5.      This matter is a “core” proceeding over which this Court has jurisdiction

 pursuant to 28 U.S.C. §§ 157 and 1334.

        6.      Movant, Robert H. Wyche (“Mr. Wyche”), is a party in interest in this case and

 is a creditor of the Debtor, and potentially Mr. Nash and Terra. Mr. Wyche has an address for

 the purposes of this Motion of c/o Roger P. Poorman, Esquire, Metz Lewis Brodman Must

 O’Keefe LLC, 535 Smithfield Street, Suite 800, Pittsburgh, PA 15222.

 II.    BACKGROUND

        A.      The Relationship Between Mr. Nash, Debtor, and Terra

        7.      Mr. Nash is a builder based in Sewickley, Pennsylvania, with more than thirty

 (30) years of experience in building and restoration of residential and commercial structures.

        8.      Terra is a Pennsylvania limited liability company believed to have been formed

 on or about March 6, 2003, having an address of 10 Chadwick Street, Sewickley, PA 15143.



                                                 2
Case 20-20875-CMB        Doc 18    Filed 10/02/20 Entered 10/02/20 12:33:29                Desc Main
                                  Document     Page 3 of 11




 Originally known as “Dog Leg Left, LLC,” Terra changed its name at some point after March

 6, 2003.

        9.      Mr. Nash is believed to own, operate, and/or control Terra.

        10.     Debtor is a Pennsylvania limited liability company believed to have been

 formed on June 4, 2012, also having an address of 10 Chadwick Street, Sewickley, PA 15143.

        11.     Debtor’s Statement of Financial Affairs identifies Mr. Nash as the sole member

 and sole owner of Debtor, and he is believed to own, operate and/or control Debtor.

        12.     Debtor, Mr. Nash, and Terra are represented by the same counsel.

        B.      The Construction Project and the State Court Litigation

        13.     Prior to the Petition Date, Mr. Wyche hired Debtor to build his dream home at

 194 Merriman Road, Sewickley Heights, PA 15143, pursuant to the terms of a written contract

 calling for a contract price of $785,000.00.

        14.     Mr. Wyche contends that Debtor’s work was, among other things, delayed,

 shoddy, and noncompliant with local municipal requirements, which ultimately required

 Creditor to take over the project and complete it.

        15.     As a result of Debtor’s failure to fulfill its obligations under the parties’ contract,

 Mr. Wyche asserts that he suffered damages in excess of $360,000.00, including without

 limitation damages relating to the cost to complete the work that Debtor failed to do, or

 completed in an unacceptable manner.

        16.     Mr. Wyche commenced litigation against Debtor in the Court of Common Pleas

 of Allegheny County, Pennsylvania, to recover damages from the Debtor in connection with




                                                  3
Case 20-20875-CMB           Doc 18    Filed 10/02/20 Entered 10/02/20 12:33:29          Desc Main
                                     Document     Page 4 of 11




 the foregoing, said case pending at docket number GD-17-017489 (the “State Court

 Litigation”).

         17.     Seven (7) days before trial, Debtor filed this bankruptcy case, thereby

 preventing the trial from moving forward.

         C.      Summary of Petition and Schedules

         18.     Unbeknownst to Mr. Wyche, Debtor was contemplating this bankruptcy case by

 at least September 17, 2019 (approximately 6 months before filing), when it paid its bankruptcy

 retainer to its counsel.

         19.     As the State Court Litigation progressed, Debtor’s gross annual revenue

 plummeted, from over $600,000.00 in 2018 to just $3,000.00 in the pre-petition period for

 2020.

         20.     Despite the fact that it was generating hundreds of thousands of dollars in annual

 revenue through at least 2019, Debtor’s bankruptcy schedules indicate that, as of the Petition

 Date, it had no accounts receivable, no inventory, no construction or office equipment, no tools,

 no vehicles, and no ongoing construction projects, nor had it transferred any such equipment in

 the two-year period prior to the Petition Date.

         21.     Just six (6) weeks before the Petition Date, Debtor transferred a sport utility

 vehicle to Mr. Nash.

         22.     Notwithstanding that Debtor’s pre-petition 2020 revenue was just $3,000.00

 (believed to be the settlement proceeds of a lawsuit), Debtor continued to pay Mr. Nash

 “compensation” through 2020 until the bankruptcy case was filed, thereby draining the

 Debtor’s bank account to essentially nothing by the time the case was filed.



                                                   4
Case 20-20875-CMB        Doc 18    Filed 10/02/20 Entered 10/02/20 12:33:29             Desc Main
                                  Document     Page 5 of 11




        23.     Upon information and belief, Debtor, Mr. Nash, and Terra routinely

 commingled funds and transferred funds back and forth between them.

        24.     Mr. Nash has been observed buying large quantities of building materials since

 the Petition Date.

        25.     Upon information and belief, the Debtor, Mr. Nash, Terra, and/or other

 unknown entities that Mr. Nash controls have and continue to operate as one business

 enterprise and continue to operate and generate revenue notwithstanding the Debtor’s

 bankruptcy filing.

        26.     Upon information and belief, at or around the State Court Litigation was

 proceeding, and in the months leading up to this long-planned bankruptcy, Mr. Nash diverted

 assets of the Debtor to himself, Terra, and/or other unknown entities that he controls, all to the

 great detriment of Mr. Wyche and other creditors.

        D.      Mr. Wyche’s Attempts to Obtain Information under Rule 2004

        27.     On or about June 16, 2020, Mr. Wyche served document requests under Rule

 2004(c) upon Debtor, Mr. Nash, and Terra (the “Document Requests”), with a Rule 2004

 Examination tentatively scheduled to follow on July 14, 2020, subject to rescheduling based on

 how quickly the documents could be gathered during the ongoing COVID-19 pandemic. A

 copy of the Document Requests is attached hereto as Exhibit “1.”

        28.     On July 29, 2020, Debtor provided incomplete responses to the Document

 Requests.

        29.     To date, Mr. Nash and Terra have refused to respond to the Document Requests.




                                                 5
Case 20-20875-CMB       Doc 18    Filed 10/02/20 Entered 10/02/20 12:33:29          Desc Main
                                 Document     Page 6 of 11




        30.     As of the drafting date of this Motion, Debtor has not responded to most of the

 Document Requests directed to it, though its counsel has indicated additional documents are

 forthcoming.

                        [PLEADING CONTINUES ON NEXT PAGE]




                                               6
Case 20-20875-CMB        Doc 18    Filed 10/02/20 Entered 10/02/20 12:33:29       Desc Main
                                  Document     Page 7 of 11




         31.     At present, the status of Debtor’s responses to the Document Requests are as

 follows:

   No.              Summary Description                                Status

  1(a)      Documents identifying Debtor’s             No response
            officers, directors, members,
            shareholders, etc.
  1(b)      Debtor’s corporate formation documents     No response
  1(c)      Debtor’s corporate governance              No response
            documents
  1(d)      Debtor’s meeting minutes                   No response
  1(e)      Documentation of Debtor’s assets           No response
  1(f)      Documentation of transfers among           Incomplete response
            Debtor, Mr. Nash, and/or Terra
  1(g)      Transfers by Debtor outside the ordinary   No response
            course of business
  1(h)      Debtor’s bank statements                   Incomplete response
  1(i)      Documentation of revenue not deposited     No response
            into bank accounts
  1(j)      Debtor’s credit card statements            No response
  1(k)      Documents evidencing payments to Mr.       No response
            Nash or other insiders of Debtor
  1(l)      Contracts for work performed by Debtor     No response
  1(m)      Debtor’s tax returns                       No response
  1(n)      Debtor’s financial statements              No response
  1(o)      Debtor’s payroll records                   No response
  1(p)      Debtor’s subcontractors                    No response
  1(q)      Payments made to creditors on Schedule     No response
            H
  1(r)      Debtor’s accounts payable/receivable       No response
            reports
  1(s)      Debtor’s advertising materials             No response
  1(t)      Debtor’s financial statements submitted    No response
            to lenders
  1(u)      Debtor’s income/expense statements         No response
            submitted to lenders


         32.     On or about September 29, 2020, Mr. Wyche gave notice of his intent to serve

 subpoenas upon Mr. Nash (the “Nash Subpoena”) and Terra (the “Terra Subpoena”) requesting


                                                 7
Case 20-20875-CMB        Doc 18    Filed 10/02/20 Entered 10/02/20 12:33:29             Desc Main
                                  Document     Page 8 of 11




 various information similar to that requested in the Document Requests.           Copies of said

 subpoenas and related correspondence are attached hereto as Exhibit “2.”

        33.     On or about September 30, 2020, counsel for Debtor, Mr. Nash, and Terra

 notified Mr. Wyche’s counsel that he objected to the Nash Subpoena and the Terra Subpoena.

 Counsel did not indicate which of his various clients he was objecting on behalf of, nor did he

 respond to requests for clarification as to which of his clients was objecting to the subpoenas.

 III.   REQUEST FOR RELIEF

        34.     The averments of the foregoing paragraphs are incorporated by reference.

        35.     Federal Rule of Bankruptcy Procedure 2004(a) and (c) authorizes any “party in

 interest” to exam and/or request the production of documents from “any entity.”

        36.     Mr. Wyche is a creditor and is therefore a “party in interest.”

        37.     Since Rule 2004 authorizes the examination of or document production directed

 to “any party,” non-debtors may be examined or required to produce documents, including

 without limitation, insiders of the Debtor and other corporate entities in which the debtor has an

 interest. See generally Norton Bankruptcy Law and Practice 3d., § 163.75 (“Persons Who May

 Be Examined”).

        38.     Federal Rule of Bankruptcy Procedure 2004(b) sets forth the “broad and

 unfettered” scope of an examination or request for documents under Rule 2004. In re GHR

 Energy Corporation, 33 B.R. 451 (Bankr. D. Mass. 1983). At least one Court has characterized

 the scope of Rule 2004 as a legally permissible “fishing expedition.” In re Duratech Indus.,

 241 B.R. 283 (E.D.N.Y. 1999).




                                                 8
Case 20-20875-CMB       Doc 18    Filed 10/02/20 Entered 10/02/20 12:33:29             Desc Main
                                 Document     Page 9 of 11




         39.    Specifically, Rule 2004(b) provides that the examination or documentation

 requested “…may relate only to the acts, conduct, or property or to the liabilities and financial

 condition of the debtor, or to any matter which may affect the administration of the debtor’s

 estate...”

         40.    In sum, the information requested in the Document Requests and the subpoenas

 consists of basic information about the structure, ownership, assets, and operations of the

 Debtor, Terra, and Mr. Nash, as well as the relationship between and among Debtor, Terra, and

 Mr. Nash.

         41.    This information is directly relevant to the acts, conduct, or property or to the

 liabilities and financial condition of the Debtor, and/or to any matter which may affect the

 administration of the Debtor’s estate. With specific reference to the information sought in the

 Nash Subpoena and the Terra Subpoena, said information is directly relevant to whether

 creditors and/or the bankruptcy estate may have claims against Mr. Nash and/or Terra for

 breach of fiduciary duty, usurpation of corporate opportunities, successor liability, multiple

 forms of veil-piercing (including without limitation traditional veil-piercing and/or enterprise

 liability)

         42.    The claims bar date has been set in this case, and Mr. Wyche understands that

 the reason one has not been set is because the Trustee’s investigation as to whether there are

 any assets available for liquidation for the benefit of creditors-such as claims against Mr. Nash

 and Terra-remains ongoing.




                                                9
Case 20-20875-CMB         Doc 18     Filed 10/02/20 Entered 10/02/20 12:33:29       Desc Main
                                   Document      Page 10 of 11




           43.   All information obtained to date is directly relevant to the Trustee’s

 investigation, and any information obtained has been and will continue to be shared with the

 Trustee to assist his efforts to investigate such matters.

           44.   Therefore, Mr. Wyche respectfully requests that the Court grant the following

 relief:

                 a.     Order Debtor to provide full and complete responses to the Document

                        Requests directed to it within fifteen (15) days;

                 b.     Order Mr. Nash to provide full and complete responses to the Nash

                        Subpoena within fifteen (15) days;

                 c.     Order Terra to provide full and complete responses to the Terra

                        Subpoena within fifteen (15) days;

                 d.     Permit the examination under oath of Mr. Nash and appropriate

                        representatives of the Debtor and Terra at a mutually convenient within

                        60 days.




                                                  10
Case 20-20875-CMB          Doc 18     Filed 10/02/20 Entered 10/02/20 12:33:29      Desc Main
                                    Document      Page 11 of 11




        WHEREFORE, the Mr. Wyche respectfully requests that the Court enter an Order

 granting the relief requested, and further, he authorizes his undersigned counsel to file this

 pleading on his behalf.

                                        Respectfully submitted,

                                        METZ LEWIS BRODMAN MUST O’KEEFE LLC

                               By:      /s/ Roger P. Poorman
                                        Roger P. Poorman, Esquire
                                        Pa. ID. # 206562
                                        535 Smithfield Street, Suite 800
                                        Pittsburgh, PA 15222
                                        (412) 918-1100 (T)
                                        (412) 918-1199 (F)
                                        rpoorman@metzlewis.com
                                        Attorneys for Movant




                                                 11
